DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,263,456 (Darcy).
With respect to claim 1: Darcy discloses a perishable storage unit (“refrigerator” @ page 1, col. 1, line 49) with means for sanitizing food stuffs (ultra-violet ray tubes 11 and associated controls), the perishable storage unit with means for sanitizing food stuffs comprising: a storage unit (“refrigerator” @ page 1, col. 2, line 49); the storage unit comprising a storage body (cabinet structure in Fig. 1), a door (door closure 7), and a cooling 10system (“the refrigerating mechanism” contained in the bottom portion 4, see page 1, col. 2, lines 49-53); the door being hinged to the storage body (via hinges 8), wherein the door can be pivoted between a closed position (Fig. II, solid lines in Fig. III) and an open position (Fig. I, phantom in Fig. III); the cooling system being integrated with the storage body (by virtue of being contained in bottom portion 4) and configured to maintain a cooling temperature when the door is in the 15closed position (“the usual refrigeration temperatures maintained by well-known types of electrically operated refrigerators” @ page 2, col. 2, lines 65-67); a sanitation unit (ultra-violet ray tubes 11 and associated controls) being integrated within the storage body; the sanitation unit comprising a light assembly (at least the ultra-violet ray tubes 11) and a switch (switch 14 contained within housing 15); the light assembly being electrically connected to the switch (wiring diagram in Fig. II, includes wires 13), wherein the light assembly can be toggled between an on state and an off state (page 2); 20the switch being integrated with a peripheral edge of the storage unit (Fig. I); the door engaging the switch in the closed position (Fig. III); the light assembly being toggled to the off state when the door is disengaged from the switch (page 2); 18the light assembly being toggled to the on state when the door is engaged into the switch (page 2); and the light assembly being configured to emit ultraviolet light in the on state (page 2).
With respect to claim 2: Darcy discloses a timer (motor 20, disc 18, segments 19, and brushes 17 function to energize tubes 11 at predetermined intervals and for a predetermined period at each instance - see page 2); the timer being electrically connected with the light assembly (by being comprised in the switch 14 that is electrically connected to tubes 11); and 10the timer being configured to toggle the light assembly from the on state to the off state after a preset duration of time (page 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,477,853 B1 (Khorram) in view of US 2012/0025104 A1 (Park) and US 2008/0286146 A1 (Schroll).
With respect to claim 1: Khorram discloses a perishable storage unit (refrigerator 10) with means for sanitizing food stuffs (item 12), the perishable storage unit with means for sanitizing food stuffs comprising: a storage unit (refrigerator 10); the storage unit comprising a storage body (Fig. 1, includes the inside 11), and a door (“the refrigerator door”, col. 2, line 60); a sanitation unit being integrated within the storage body; the sanitation unit comprising a light assembly (item 12) and a switch (“door light switch”, col. 2, lines 56-67); the light assembly being electrically connected to the switch (col. 2, lines 56-67), wherein the light assembly can be toggled between an on state and an off state (col. 2, lines 56-67); 20the light assembly being toggled to the off state when the door is disengaged from the switch (col. 2, lines 56-67); 18the light assembly being toggled to the on state when the door is engaged into the switch (col. 2, lines 56-67); and the light assembly being configured to emit ultraviolet light in the on state (cols. 2-3).
What Khorram shows in Fig. 1, including the inside 11, is interpreted to meet the claimed “storage body”. If this is held to not meet the claimed “storage body”, Park’s case 10 is a “storage body” with a door. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Khorram’s refrigerator 10 using Park’s case 10, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to use such construction in order to form an enclosure for holding foods at a low temperature, similarly to the disclosure of Park [0054]-[0055].
Khorram does not disclose the claimed “cooling system”. Park [0006] and [0011] disclose a refrigeration cycle composed of compression, condensation, expansion, and evaporation to cool the inside of a refrigerator. The evaporator and a fan may be located in a rear area of the apparatus. Park’s refrigeration cycle is a “cooling system” as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Park’s refrigeration cycle in Khorram’s refrigerator 10, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination in order to provide low temperature storage for food in the inside 11 of Khorram’s refrigerator 10.
Khorram does not disclose “the door being hinged to the storage body, wherein the door can be pivoted between a closed position and an open position” as claimed. Park [0052] discloses doors 20 and 30 rotatably coupled to the case 10 to open and close the storage compartment 40. Schroll [0033] discloses closing means 5 for a cooling space 2 in the form of a hinged cover. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to hinge Khorram’s refrigerator door to the refrigerator 10, to thereby open and close the inside 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination in order to hold the refrigerated air in the inside 11 of the refrigerator 10. 
Khorram does not disclose “the switch being integrated with a peripheral edge of the storage unit; the door engaging the switch in the closed position” as claimed. Schroll discloses a cooling means 1 with a first switching element 61 and a second switching element 62 that engage when the closing means/refrigerator door 5 is closed on the cooling space 2. This switching elements 61 and 62 control UV radiation light sources 31. Schroll Fig. 1 shows the second switching element 62 integrated with a peripheral edge of the cooling space 2, and the first switching element 61 integrated with a peripheral edge of the closing means/refrigerator door 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Khorram’s door light switch into a peripheral edge of the body or door, because Schroll shows that is a known location in the art for such a sensor. 
With respect to claim 2: Khorram col. 2, lines 60-62 disclose a time delay built into the controller (of item 12). Khorram col. 2, lines 64-67 disclose the UV light is turned on by the controller in item 12 only for an appropriate time period after each time the door is closed. 
The controller in item 12 is interpreted to meet and/or include “a timer” as claimed, because the controller in item 12 performs “the timer being configured to toggle the light assembly from the on state to the off state after a preset duration of time” as claimed, and is “electrically connected with the light assembly” as claimed. 
Further, Schroll [0044] discloses the circuit that controls the UV LED lights 31 has a timer switch that makes lights 31 operate for a defined time after the door is closed, and afterwards are automatically turned off. Schroll’s timer switch meets “a timer” as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Schroll’s timer switch in the controller for Khorram’s item 12, because Schroll’s timer switch enables the functionality disclosed in Khorram col. 2, lines 64-67.
With respect to claim 3: Khorram Fig. 1 and col. 3, lines 5-8 disclose a short range IR movement sensor 22 pointing towards the front of the refrigerator 10 may be employed to extend the UV light turn on time delay until no one is standing in front of the refrigerator. The IR movement sensor 22 is “an external sensor” as claimed. Khorram col. 2 discloses a controller in item 12. The controller in item 12 is “a processing unit” that is “electronically connected” to the light assembly as claimed. 
Khorram does not explicitly state that the sensor 22 is electronically connected to the controller in item 12, but that is implied by Khorram’s disclosure that the sensor 22 extends the time delay of the UV lights. Khorram col. 2 teaches the time delay of the lights is built into the controller in item 12. 
Khorram does not disclose “the processing unit toggling the light assembly to the off state when the presence of the human is detected”. Khorram teaches that the sensor 22 extends the delay for the lights to turn on until no one is standing in front of the refrigerator. IE - until the absence of a human is detected, or when the human leaves from in front of the refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the controller in item 12 turn the lights off when sensor 22 detects a person, because that ensures the lights are off before a person starts to open the refrigerator. It is obvious to have the lights turn off when a person is detected in front of the refrigerator, because Khorram discloses the lights only turn on after no person is detected in front of the refrigerator.
With respect to claim 4: Khorram Fig. 1 shows the sensor 22 on the body. Khorram does not disclose the sensor 22 on the door. Khorram’s Fig. 1 does not even show the disclosed refrigerator door. 
Schroll’s switching element 61 is on the door 5 (Fig. 1), and is electrically connected to the electrical line of a circuit. Such electrical lines and other details of the circuit are not shown in the figures ([0038]-[0040]). Schroll shows it is known in the art to have electrical/circuit components connected to a UV light and mounted on the door of the refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the sensor 22 on the door, because relocating the essential working parts of an invention has been held to be within the level of ordinary skill in the art. Such a location is an obvious variation of where to mount the sensor 22 in a manner that aims the sensor 22 at the front of the refrigerator. The door, being on the front of the refrigerator and facing a user when closed, is an obvious alternate choice for the mounting location of sensor 22 (alternate to mounting on the cabinet body). 
With respect to claim 5: Khorram Fig. 1 shows the sensor 22 on the cabinet body. 
With respect to claim 6: Khorram’s IR movement sensor 22 meets “a motion sensor” as claimed. 

Claim(s) 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,477,853 B1 (Khorram) in view of US 2012/0025104 A1 (Park) and US 2008/0286146 A1 (Schroll) as applied to claim 3 above, and further in view of US 2017/0095092 A1 (Wind).
With respect to claims 4 and 7-8: Khorram’s sensor 22 is an IR movement sensor, which does not meet “a pressure sensor” or “a camera” as required by claims 7-8.
Wind [0018] discloses a pressure sensor that may be mounted in the handle 205 or at any location along an interior perimeter of the door 203. Wind [0021] discloses a video camera as an alternative option to a motion and/or infrared sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use mount pressure sensor in the handle or along an interior perimeter of Khorram’s door, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination to detect shorter-height people (e.g., babies or children) that Khorram’s sensor 22 may not detect. Such a configuration meets claims 4 and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a video camera for Khorram’s IR movement sensor 22, because Wind shows that one in the art would recognize a video camera as a functional equivalent or alternative of Khorram’s IR (infrared) movement sensor 22. Such a configuration meets claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637